DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed May 9, 2022.  The amendment has been approved for entry.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve B. Walmsley on May 19, 2022.
The application has been amended as follows: 

Claim 27 line 19, “… received in part in a blind bore of the casing…”.

Claim 31.	The gas spring of claim 27, further comprising a second blind bore larger that the 

Allowable Subject Matter
Claims 1, 3-9, and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a gas spring comprising a casing, a transversely extending end wall, a pressure relief assembly carried by the end wall of the casing with a membrane unitary with the end wall of the casing.  Both Fantinato et al. and Hang teach a membrane intended for removal and replacement, the membrane not being unitary with the end wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.
TJW
May 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657